DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 9-15 were objected to because of the following informalities:  in claim 9, the phrase “the intensity of light from a light emitter corresponding to one of the plurality of surfaces to a second intensity different from the first intensity” should read “the intensity of light from a light emitter corresponding to one of the plurality of surfaces to the second intensity different from the first intensity”.  Applicant has corrected claim 9 for correction, therefore the objection to claims 9-15 is withdrawn. 
3.	Claims 1-3 and 8-11 were rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US2016/0270716) in view of Sekowski et al. (US2017/0280986), Claims 4, 5, 12 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US2016/0270716) in view of Sekowski et al. (US2017/0280986) further in view of Inoue (JP2009039475), and Claims 6, 7, 14 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US2016/0270716) in view of Sekowski et al. (US2017/0280986) further in view of Lin et al. (CN101771824).  Claims 1 and 9 are independent.  Applicant has amended independent claim 1 to include the limitations “having sensors capable of determining a position of the oral care device within the user’s mouth”, “providing feedback to the user based on the determined position of the device in the user’s mouth to facilitate desired positioning of the device” and “when the oral device is in the desired position, emitting light at a first intensity by a light emitter of the oral care device”.  Independent claim 9 has been amended in a corresponding fashion.  Examiner agrees with Applicant’s argument that none of the cited references disclose the amended claim limitations since in Sekowski, Guan and Lin the user is a dental or medical professional positioning the device in the mouth of a patient.
Applicant’s arguments, filed 18 July 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-15 has been withdrawn.
Allowable Subject Matter
4.	Claims 1-15 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667